SHORES, Justice.
This mandamus petition involves the restructuring of single-member districts for the election of the members of the Alabama State Board of Education and this Court’s September 29, 1995, order remanding the underlying case to the Circuit Court of Montgomery County. See Collins v. Bennett, 684 So.2d 681 (Ala.1995). The plaintiff-interve-nors in this action have petitioned for a writ of mandamus directing the circuit judge to vacate a consent judgment and to dismiss the pending case in light of the United States district court’s decision in Sahag v. Mitchell, CV-96-AR-307-M July 3, 1996 (N.D.Ala.1996) (not published in F.Supp.).
We grant the writ. The mandate of this Court issued in the cases addressed in Collins v. Bennett, supra (cases 1930468 and 1930543), is vacated. The trial judge is directed to vacate the consent judgment of August 5, 1993, and to grant the joint motion to dismiss the pending action.
WRIT GRANTED.
HOOPER, C.J., and MADDOX, ALMON, HOUSTON, KENNEDY, COOK, and LYONS, JJ., concur.